EGAN, J.,
dissenting.
The lead opinion holds that the trial court did not err under the federal constitution when it denied mother’s motion to modify the custody provisions of the stipulated dissolution judgment. The lead opinion concludes that mother’s decision concerning daughter’s best interests was not entitled to “special weight” at the modification proceedings and that mother was an unfit parent because she previously stipulated to grandmother having custody of daughter. I would conclude that the trial court erred by failing to give special weight to mother’s determination of daughter’s best interests as required by the Fourteenth Amendment to the United States Constitution. See Troxel v. Granville, 530 US 57, 65-70, 120 S Ct 2054, 147 L Ed 2d 49 (2000). Accordingly, I respectfully dissent.
The Troxel plurality concluded that “the Due Process Clause of the Fourteenth Amendment protects the fundamental right of parents to make decisions concerning the care, custody, and control of their children.” Id. at 66. It also stated that “there is a presumption that fit parents act in the best interests of their children.” Id. at 68. Troxel, however, did not clearly “identify the scope of the parental rights protected by the Due Process Clause or the showing that *** a nonparent must make before a court may interfere with a parent’s custody or control of a child.” O’Donnell-Lamont and Lamont, 337 Or 86, 100, 91 P3d 721 (2004), cert den, 543 US 1050 (2005) (footnote omitted). In examining Troxel to ascertain the scope of the parental right, the Oregon Supreme Court concluded that “the Due Process Clause protects, to some degree, a fit parent’s right *493to make decisions for a child,” id. at 100, and that, “to meet due process requirements, ‘at least some special weight’ must be given to a fit parent’s determination of *** the child’s best interest.” Id. at 94 (quoting Troxel, 530 US at 70). Thus, Troxel provides a presumption in favor of a fit parent’s custody decision that must be overcome before a court may interfere with that decision. That presumption is strong, but “not so strong that it could be overcome only by a showing that the parent poses a risk of harm to the child.” O’Donnell-Lamont, 337 Or at 101; see also State v. Wooden, 184 Or App 537, 554, 57 P3d 583 (2002) (Schuman, J. dissenting) (“ [W] e must give significant weight to a fit biological parent’s fundamental right to determine the care, custody, and control of his or her children, and, as a consequence, the state may not award custody of a child to a nonparent instead of the child’s fit biological parent, contrary to the wishes of the fit biological parent, unless the nonparent has overcome a powerful presumption in favor of the fit biological parent.” (Emphasis added.)).
In this case, mother attempted to exercise her right to make a decision concerning daughter’s custody when she moved to modify the stipulated dissolution judgment. As noted, a fit parent — that is, a parent who is able to adequately care for his or her child, see Troxel, 530 US at 68; Reno v. Flores, 507 US 292, 304, 113 S Ct 1439, 123 L Ed 2d 1 (1993) — has a federal constitutional right to make decisions concerning the care, custody, and control of the child. The trial court did not consider whether mother was a fit parent. Because no court previously applied the presumption identified in Troxel in favor of mother, I would conclude that due process required the court to give mother’s decision to assume custody of daughter some “special weight,” provided that mother is a fit parent.
Here, mother presented evidence that she has taken parenting classes, has stable employment, and is psychologically sound enough to care for daughter. Although the trial court expressed concern that mother had not proven her abstinence from alcohol, nothing in the record indicates that she has any sort of continuing problem with substance abuse. Grandmother did not controvert mother’s evidence *494of fitness and, in some respects, although in not so many words, acknowledged that mother is a fit parent. Moreover, grandmother did not contend that, even if mother were a fit parent, the federal constitutional presumption in her favor had otherwise been overcome. Under those circumstances, on this record, a reasonable factfinder could not determine that mother is not a fit parent or that the constitutional presumption in her favor had been overcome. Thus, I would conclude that the trial court erred by denying mother her constitutional presumption and requiring her to prove a substantial change in circumstances under ORS 107.135 as a prerequisite to exercising her constitutional right to make decisions concerning the custody of her daughter.
The lead opinion concludes that mother was not entitled, at the custody-modification proceedings, to a presumption that she acts in daughter’s best interests. It reasons that mother’s constitutional rights were adequately protected at the initial dissolution proceeding that produced the stipulated custody judgment provision, i.e., that mother’s decision concerning the custody of daughter was previously afforded some “special weight.” 258 Or App at 481. The lead opinion also concludes that, because mother previously stipulated to grandmother’s custody, mother is unfit and thus has forever relinquished the constitutional presumption that she acts in daughter’s best interests. 258 Or App at 482 (“ [A] stipulated judgment granting a nonparent sole legal and physical custody of the parent’s children” would “establish that the parent no longer adequately cares for his or her children {i.e., is fit).” (Internal quotation marks omitted.)). I disagree both with the lead opinion’s conclusion that mother’s parental decision was afforded some “special weight” in the dissolution proceedings and its conclusion that mother is an unfit parent. I shall address those disagreements in turn.
In my view, the lead opinion’s position misconceives the notion of “special weight.” At its core, the presumption identified in Troxel exists to protect a fit parent’s right to direct the care, custody, and control of his or her children against a nonparent’s contrary wishes. When the stipulated dissolution judgment was entered, neither father, nor *495grandmother, nor the state, nor anyone else sought an outcome different from the one that mother desired. Everybody’s weight was on the same side of the scales. It is thus impossible to say that mother’s custody decision was afforded “special weight,” for there was no countervailing, nonparental weight of the sort that TroxeVs parental presumption was designed to protect against. Indeed, we have stated that the parental presumption is inapposite in that circumstance: “Although mother and father both have fundamental rights to the care, custody, and control of their biological children as against third parties * * *, the right arises only when the state would give force to the wishes of a nonparent.” Wilson and Wilson, 199 Or App 242, 249-50, 110 P3d 1106 (2005) (some emphasis added).1 The lead opinion characterizes the entry of the stipulated custody judgment as the point at which “the court injected itself into the private realm of the family and interfered with mother’s existing custodial decision-making authority” in the first instance. 258 Or App at 481 (brackets and internal quotation marks omitted; emphasis added).
Rather than “injecting” itself or “interfering” with mother’s custody decision, the trial court effectuated mother’s uncontested custody preference by entering the stipulated dissolution judgment. The very first point at which anyone sought to “interfere” in a manner contrary to mother’s wishes was the point at which grandmother opposed mother’s decision to seek custody of daughter in the instant proceedings; until that point, the state never attempted to give “force to the wishes of a nonparent.” Wilson, 199 Or App at 250. The concept of “special weight” exists to ensure that a parent’s fundamental liberty interest in making child-rearing decisions is not too easily interfered with by a nonparent. That concept is inapposite to a proceeding in which the nonparent *496and the state have obliged to help mother effectuate her custody preference.
There is a significant distinction between a situation where a parent has stipulated to a nonparent’s custody and a situation where a parent has lost custody in a prior contested hearing. That distinction is recognized not only in Oregon, see Wilson, 199 Or App at 250, but in other states as well. In C. R. B. v. C. C., 959 P2d 375, 380 (Alaska 1998), overruled on other grounds by Evans v. McTaggart, 88 P3d 1078 (Alaska 2004), a case involving a father who had previously chosen not to appear at a contested custody proceeding, the Alaska Supreme Court stated:
“Once a court has properly transferred custody from a parent to a nonparent, it does no good to apply the doctrine to weaken the substantial change requirement for modification. The proceeding that gave the nonparent custody will have enabled the parent to exercise the parental preference, and achieved the goal that leads us to treat parent-nonparent cases differently from other custody cases. Having once protected the parent’s right to custody, at the risk of sacrificing the child’s best interests, we should not then sacrifice the child’s need for stability in its care and living arrangements by modifying those arrangements more readily than in a parent-parent case.”
(Emphasis added.) C. R. B. demonstrates that, where the parent has previously been involved in contested proceedings that afforded a presumption in favor of a parent’s custody preference, the parent is not entitled to the presumption again after it was previously overcome.2
Similarly, in Guinta v. Doxtator, 794 NYS 2d 516, 20 AD3d 47 (NY App Div 2005), the court held that New York’s parental-preference law — as expressed through a rule requiring nonparents to demonstrate extraordinary circumstances in order to obtain custody — does not apply in proceedings following a contested custody case where the parental preference was previously applied. The Guinta court carefully noted, however, that New York still applies *497the parental preference in instances where the initial custody determination was formed with a parent’s consent:
“In New York, the parental preference applies where there has been a voluntary placement of the child or an order entered upon the consent of the parties. Indeed, we wrote in [a previous case] that the extraordinary circumstances rule applies ‘even if there is an existing order of custody concerning [the] child unless there is a prior determination that extraordinary circumstances exist!”
Id. at 520-21, 20 AD3d at 53 (citations omitted; emphasis added; second brackets in original); see also id. at 519, 20 AD3d at 51 (“[O]nce the preferred status of the birth parent *** has been lost by a judicial determination of extraordinary circumstances, the appropriate standard in addressing the possible modification of the prior order is whether there has been a change of circumstances * * (Emphasis added.)). New York and Alaska are not alone in reaching that conclusion. See Heltzel v. Heltzel, 248 Mich App 1, 638 NW2d 123 (Mich Ct App 2001) (following stipulated custody agreement with grandparents, mother’s decision concerning child was entitled to special weight under Troxel in mother’s subsequent challenge to grandparent’s custody); Harris v. Smith, 752 NE2d 1283,1287 (Ind Ct App 2001) (“Even when a parent initiates an action to re-obtain custody of a child who has been in the custody of a third party, the burden of rebutting [a parent’s presumptively superior right to custody] remains upon the third party.”); Ward v. Ward, 874 So 2d 634, 637 (Fla Dist Ct App 2004) (following stipulated agreement giving grandparents custody, the appropriate test to modify the custody arrangement as between father and grandparents must consider “the right of a natural parent to enjoy the custody, fellowship, and companionship of his offspring”; such a rule is “older than the common law itself’ (internal quotation marks omitted)).
I also note that, in the analogous context of guardianships formed with a parent’s consent, the “overwhelming majority of jurisdictions” that have considered the matter have “held that parents do not relinquish their fundamental liberty interest upon consenting to a guardianship.” In re Guardianship of S. H., 2012 Ark 245 (2012) (so stating and *498listing cases). Even in that context, courts observe the distinction between stipulated custody decisions and contested custody decisions. Compare In re Guardianship of Raven G., 66 A3d 1245 (NH 2013) (where the Troxel presumption in favor of the mother was applied and overcome at the establishment of a guardianship that was contested, the mother was not entitled to the Troxel presumption at a subsequent hearing on whether to make the guardianship permanent), with In Re Guardianship of Reena D., 163 NH 107, 35 A3d 509 (2011) (where the Troxel presumption was not applied at the establishment of a guardianship because the parents consented to the guardianship, the parents were entitled to the parental preference at a subsequent hearing on whether to make the guardianship permanent). In sum, although I agree with the lead opinion that a parent’s decision is not entitled to “special weight” after the presumption in that parent’s favor has been previously applied and overcome, I disagree that the presumption was applied, let alone overcome, at the stipulated dissolution proceedings in this case.
After erroneously concluding that some “special weight” was properly applied to mother’s custody preference in the dissolution proceedings, the lead opinion goes on to conclude that mother was not a fit parent by virtue of signing a stipulated marital settlement agreement that (1) gave custody to grandmother and (2) did not explicitly reserve for mother the right to exercise her parental presumption at any future modification proceedings. 258 Or App at 480-82, 485.
With regard to the second point, although I agree that a parent may, in certain circumstances, lose the presumption identified in Troxel, I do not agree with the lead opinion that mother waived — for all time — her right to the presumption that she acts in daughter’s best interests by virtue of stipulating to a third party’s custody of daughter. “[Cjourts are reluctant to find that fundamental constitutional rights have been waived”; such a waiver must be “voluntary and must be understandingly made with knowledge by the party of [her] rights.” Huffman v. Alexander, 197 Or 283, 321-22, 251 P2d 87 (1952), reh’g den, 197 Or 331 (1953); see also State v. Meyer, 116 Or App 80, 83, 840 *499P2d 1357 (1992) (whether a defendant has “knowing[ly] and intentional [ly]” waived the right to the assistance of counsel depends, in part, on the information that the defendant has about the consequences of proceeding without counsel). The nature of the constitutional right at issue is too important for an appellate court to conclude that mother permanently conveyed it away to grandmother in the absence of any finding that mother was unfit or that mother’s preference had previously been given some special weight.3 See Santosky v. Kramer, 455 US 745, 758-59, 102 S Ct 1388, 71 L Ed 2d 599 (1982) (It is “plain beyond the need for multiple citation that a natural parent’s desire for and right to the companionship, care, custody, and management of his or her children is an interest far more precious than any property right.” (Internal quotation marks omitted.)).
Next, I cannot perceive any basis for concluding, as the lead opinion does today in the first instance, that mother is an unfit parent because she stipulated to grandmother’s custody. The trial court never found that mother was unfit, nor could it have. As I have described above, there is no evidence in the record indicating that mother is unable to adequately care for child. Certainly the dissolution court never made a previous finding of parental unfitness, because mother’s fitness was not at issue in the dissolution proceedings. That leaves the lead opinion’s conclusion that mother became unfit, by operation of law, at the moment that she relinquished custody of daughter to grandmother, or, perhaps, at some unspecified later period after sufficient time had passed for grandmother and daughter to form “the emotional attachments that derive from the intimacy of daily association.” 258 Or App at 482 (quoting Smith v. Organization of Foster Families, 431 US 816, 844, 97 S Ct 2094, 53 L Ed 2d 14 (1977)).4
*500Leaving aside both the fact that no court ever— before today — found mother unfit and the lack of evidence in the record that mother is unfit, strong policy concerns recommend against the lead opinion’s conclusion that mother is not a fit parent. As noted, mother made the decision to relinquish custody to grandmother at a time when mother was drinking heavily and undergoing mental and emotional problems. The uncontroverted evidence is that mother thought, at that time, that it was in daughter’s best interests for grandmother to have custody. To say, under those circumstances, as the lead opinion does, that that decision permanently rendered mother an unfit parent — i.e., one who is not entitled to the Troxel presumption — penalizes mother for a decision that mother deemed to be in the daughter’s best interests.5 As one commentator has stated:
“A preference approach tells the parents that they get a second chance. Hopefully, this standard will encourage parents with problems to seek help and strive to rehabilitate themselves. The preference should also reassure a parent that he need not fear placing his child with a good and loving caretaker. If a parent believes that he has no chance to compete with the caretaker under the best interests approach, he may be less apt to agree voluntarily to recognize his problems and settle his child with someone capable and familiar to the child.”
Carolyn Wilkes Kaas, Breaking Up a Family or Putting it Back Together Again: Refining the Preference in Favor of the Parent in Third-Party Custody Cases, 37 Wm & Mary L Rev 1045, 1097 (1996); see also Blair v. Badenhope, 77 SW3d 137, 154 (Term 2002) (Birch, J., dissenting) (“[T]he majority’s decision to deny superior rights to a parent who voluntarily surrenders custody to a non-parent will forever penalize parents whose decision to surrender custody was made with the best interests of the child as the paramount factor.”).
*501The lead opinion suggests that I am proposing a “constitutional principle that lacks a constitutional basis” in order to support the policy concern that I have identified above. 258 Or App at 485. It also suggests that I am elevating one policy concern — i.e., not penalizing parents for stipulating to a third party’s custody — over other potentially “equally compelling policy concerns” such as the finality of judgments. 258 Or App at 485 n 13. As to the first charge, the constitutional principle that I propose to follow was established in Troxel. That principle can be stated simply enough by applying the United States Supreme Court’s language to this case: “[Grandmother] did not allege, and no court has found, that [mother] was an unfit parent. That aspect of the case is important, for there is a presumption that fit parents act in the best interests of their children.” Troxel, 530 US at 68 (emphasis added).
As to the second charge, rather than elevating one set of policy concerns over another, I merely differ with the lead opinion’s conception of when — and on what grounds — a parent should be deemed unfit. The policy concern that I have identified above regards when it is appropriate for a court to apply the parental presumption identified in Troxel. The lead opinion, on the other hand, translates its support for the policy favoring the finality of judgments into a rule that says a parent who stipulates to a third party’s custody is no longer fit within the meaning of Troxel. Although the policies identified by the lead opinion are doubtlessly important, choosing to uphold them through a rule that a parent becomes unfit, by operation of law, at the moment that the parent stipulates to third-party custody is a curious way to go about protecting those policies.6 A finding that a parent *502is fit will make it easier for the parent to modify a custody judgment and a finding that a parent is unfit will make it harder to do so, but the effects on the alterability of the dissolution judgment that flow from the fitness determination should not drive that determination’s outcome.
The lead opinion is concluding today, in the first i nstance and as a matter of law, that mother became an unfit parent at the moment7 that she stipulated to grandmother’s custody and, thus, that she forever lost the constitutional presumption that she acts in daughter’s best interests. It is also concluding that mother’s decision concerning the custody of her daughter was previously afforded some “special weight.” I do not think that the record supports either of those conclusions.
I respectfully dissent.
Wollheim and Nakamoto, JJ., join in this dissent.

 The lead opinion contends that we would err by affording mother’s custody decision “special weight” over father’s contrary custody preference. It would thus decline to “elevate” mother’s custody preference “above father’s equally legitimate custody preference (as expressed in the marital settlement agreement and during the modification proceedings).” 258 Or App at 484. The response to that is that father’s involvement in this case has been next to nonexistent. His only substantive act was to malee a brief statement to the court in response to the court’s invitation to do so. When the court asked father if he wished to present any evidence, he declined that invitation. The two relevant — and, for the first time, competing— custodial preferences were mother’s and grandmother’s.


 The C. R. B. court noted that, despite not having appeared at the initial custody proceeding, the father had been given notice of the hearing and a chance to be heard. Id. at 377.


 The lead opinion suggests that mother — who was unrepresented by counsel at the time — unequivocally renounced her parental rights by signing the marital settlement agreement. It should be noted, however, that the agreement — as incorporated into the judgment — reserves for mother “continuing contact with” child. The parties also agreed to “construe!]” and “implement!]” the plan to foster daughter’s best interests by providing “liberal, predictable and wholesome time between both parents and child” and “that reasonable adjustments will be needed from time to time and that flexibility will be required in administering the plan.”


 By the lead opinion’s logic, not only can a parent lose Troxel rights by stipulating to custody of a child by a third party, but a third party can — through some *500combination of sufficient “emotional attachments” and assumption of parental responsibilities — gain Troxel rights and wield them to a natural parent’s detriment at custody-modification proceedings. See 258 Or App 482 (citing Caban v. Mohammed, 441 US 380, 397, 99 S Ct 1760, 60 L Ed 2d 297 (1979); Lehr v. Robertson, 463 US 248, 257,103 S Ct 2985, 77 L Ed 2d 614 (1983); Smith, 431 US 816).


 The irony should not go unstated: The lead opinion holds that mother is no longer entitled to a presumption that she acts in daughter’s best interests because of a decision that mother made that was in daughter’s best interests.


 The lead opinion also states that the effect of my approach would be to “render the marital settlement agreement and stipulated judgment void.” 258 Or App 483. That is not at all the case. The lead opinion would put the burden on mother to modify the judgment. Although I would put the burden on grandmother to overcome the presumption that mother acts in child’s best interests, that is hardly equivalent to rendering the dissolution judgment or marital settlement agreement void. Moreover, the lead opinion suggests that grandmother has now acquired Troxel rights by virtue of the fact that she has assumed the responsibilities for raising the child. See 258 Or App at 499-500 n 4 (Egan, J. dissenting). If that is true, the dissolution judgment and marital settlement agreement would be as easily modified under the lead opinion’s approach as under mine. The only difference is that the lead opinion would lower the bar for a modification that is requested by the custodial nonparent.


 Perhaps that is not what the lead opinion does, for, as noted, it suggests that mother could have preserved her parental presumption by including a provision to that effect in the marital settlement agreement. 258 Or App at 485. According to that rationale, it was merely her lack of foresight to insist upon such a provision that rendered mother unfit. This reveals a fundamental point: It is whether the parent is able to adequately care for the child that renders a parent fit or unfit. Whether mother managed to sufficiently preserve her parental rights in a dissolution judgment and whether the policy favoring the finality of judgments supports reaching the legal conclusion that mother is unfit are not questions that bear on mother’s fitness as a parent.